

Exhibit 10.17


MANAGEMENT AGREEMENT


This Management Agreement is made this 1st day of July, 2011, by and between:
 

on one side,
 
 1.           Miguel Antonio dos Guimarães Bastos, Brazilian Citizen, married,
businessman, bearer of the identification Card RG N. 4607520 SSP/BA, enrolled
with the Brazilian Taxpayers’ Registry (CPF/MF) under N. 125.891.957-53,
resident and domiciled in the City of Lauro de Freitas, State of Bahia, at
Condominio Encontro das Águas, Quadra I, Lote 39, 42700-000  (“Officer”);
 
and, on the other side,


2.           Lakeland Brazil, S.A., a corporation organized under the laws of
Brazil, with its head office at Rua Luxemburgo, sem n.º, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes, 82 and 83, São Caetano, in the City
of Salvador, State of Bahia, enrolled with the Brazilian Taxpayers' Registry
(CNPJ) under No. 04.011.170/0001-22 (“Company”), hereby duly represented by the
undersigned legal representatives;


and, as intervening parties,


3.           Lakeland Industries, Inc., duly organized under the laws of the
State of Delaware, United Stated of America, with offices at 701 Koehler Avenue,
suite 7, Ronkonkoma, NY 11779 hereby duly represented by the undersigned
representatives (“Lakeland”).


all hereinafter jointly or individually referred to as “Party” or “Parties”,


WITNESSETH:


WHEREAS, the Company is engaged in the business of the production, manufacture,
and sale of personnel protective equipment (“Business”); and


WHEREAS, the Company wishes that the Officer signing this Management Agreement
undertakes to work and/or remain working exclusively as officer of the Company,
as well as to  use his/her best efforts for the development and profitable
performance of the Business, for a minimum period starting on the date hereof
and ending on December 31, 2015, in accordance with the terms and conditions
hereinbelow,

 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 
NOW, THEREFORE, the Parties have agreed to enter into this Management Agreement
(“Agreement”), which shall be governed by the following terms and conditions:


I.     MANAGEMENT OF THE COMPANY


1.1 Officer shall remain as Executive Officer of the Company for a period
starting on the date hereof and ending on December 31, 2015, subject to the
terms and conditions herein, and a one-year extension to December 31, 2016.


1.2 Officer hereby undertakes to manage the Business in the best interests of
the Company, and to use his/her best efforts as specified below:


(i) take office as Chief Executive Officer (Diretor-Presidente) of the Company.
 
(ii) representation of the Company before any third parties, private or public.


1.3 Officer shall be available to handle the day-to-day affairs of the Company.


1.4 Officer shall give his best efforts to respond to requests by the
Vice-President, Finance (VPF) and/or Vice-President, Sales (VPS), and be
available during normal business hours of all business days, except vacation
days..


1.5 Officer shall at all times during the Term of this Agreement:



 
(i)
faithfully and diligently act for the benefit and betterment of the Business;




 
(ii)
use his/her best efforts to act in the best interests of the Business; and

 

 
(iii)
keep the Company and Lakeland fully informed of all material activities carried
out in the performance of the Business.

 

 
1.6
Officer hereby undertakes to comply with all reasonable Lakeland rules,
directions and guidelines that Officer has been given notice in written form and
to strive to complete all Lakeland financial targets, commands and other
business goals regarding the Company and the Business that Officer has been
informed in written form, including the Lakeland Business Ethics and
Anti-Corrupt Practices Guide, and is not authorized to take any action out of
the ordinary course of business of the Company, without having received prior
written consent of Lakeland.


 
2

--------------------------------------------------------------------------------

 
 
Execution Copy
 

 
1.7 
Officer hereby acknowledges and declares that the relationship undertaken hereby
among Officer, the Company and Lakeland is implemented on a fiduciary basis, and
there shall not exist any kind of labor relationship between Officer, Lakeland
and/or the Company in any manner whatsoever.



2.     REMUNERATION
 

 
2.1
In consideration for the management services of Officer, Officer shall receive a
total annual remuneration in the amount of R$508,000.00 (five hundred and eight
thousand Reais), to be paid in twelve (12) monthly installments of R$42,333.33
(forty-two thousand three hundred thirty three and 33/00 Reais) 
(“Remuneration”), payable on the 1st business day of the subsequent month.




 
2.1.1.
Each Party shall bear or pay all taxes attributed thereto by Law. In case any
withholdings in the Remuneration need to be made prior to its payment, then the
Remuneration shall be paid to Officer with such withholding amounts deducted.



 
2.1.2
Inflation adjustment – each year’s remuneration shall be adjusted by the
previous year’s inflation based on the variation of IPC index as published by
the IBGE (Instituto Brasileiro de Geografia e Estatística).



 
2.1.3
Bonus for successful resolution of the VAT tax case. A bonus of R$300,000 will
be awarded upon the occurrence of the next amnesty period declared by the state
of Bahia which will result in the judicial deposit being applied to the taxes,
to be credited to future taxes to the extent allowable (estimated at 60%) with
the balance refunded to the Company.



 
2.1.4
Bonus for successful settlement of the litigation against the import broker in
Recife: 20% of such award estimated at R$1.5 million = R$300,000 anticipated
bonus.



 
2.1.5
The bonuses set forth in Sections 2.1.3 and 2.1.4 above shall be payable and due
by the Company at their respective triggering event, irrespective the term of
this Agreement.



3. VACATION
 

 
3.1
Officer shall be entitled to, after each year of action in the Business, counted
as of the date hereof, take a 22 Business Days of vacation, which period shall
be previously discussed with Lakeland, in order for Lakeland to be able to take
the steps necessary to minimize any adverse effects on the course of the
Business (“Vacation Period”).


 
3

--------------------------------------------------------------------------------

 
 
Execution Copy
 
 
3.1.1
During the times Officer exercises his Vacation Periods, he shall still be
entitled to receive his total Remuneration due in that period.



4. REIMBURSEMENT OF EXPENSES AND FRINGE BENEFITS
 


 
4.1
Officers’ expenses related to trips made and other expenses incurred by Officer
in order to properly exercise his/her management obligations undertaken herein,
shall be reimbursed by the Company, according to the terms and conditions set
forth in this Section IV (“Expenses”).

 

 
4.2
For purposes of Section 4.1 above, the Company shall reimburse any Expenses of
the Officer related to transportation (such as plane tickets, taxis, gas),
travel insurance (including medical insurance), meals, telecommunications and
accommodations (such as hotels fees), and the Company may, at its sole
discretion, reimburse other expenses made by Officer on his/her trips, provided
that they are undertaken exclusively for purposes of the Company.

 
5. EXCLUSIVITY



 
5.1 
While this Agreement is in force, Officer shall not, in any way, act as officer,
employee, consultant, service provider or in any other manner, in any other
company or legal entity, in Brazil or abroad, except for the following positions
held:

 
·
Director of Associacao Comercial da Bahia (Chamber of Commerce)

 
·
Shareholder/Officer of Laboratorio de Citopatologia Dra. Conceicao Queiroz



6. NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY



 
6.1
The Parties acknowledge and agree that: (i) the business contacts, joint
ventures, Chinese, Mexican, Canadian, United Kingdom, EEC, South American, and
all of Lakeland's other U.S. and all international suppliers, independent
contractors, North American and international customers, international and
domestic vendors, joint venture or non-joint venture contractors, patterns,
know-how, trade secrets, marketing techniques and other aspects of the business
of Lakeland are of value to Lakeland and will provide Lakeland with substantial
competitive advantage in the operation of its business; (ii) the business of
Lakeland is national and international in scope, and (iii) Lakeland is entitled
to protect its goodwill and the consideration paid or to be paid under the Share
Purchase Agreement executed on May 2nd, 2008, which payment is for this goodwill
during and after the Term of this Agreement.


 
4

--------------------------------------------------------------------------------

 
 
Execution Copy
 

 
6.2 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by Officer, Officer hereby agrees that it shall not, and it
shall cause any of its enterprises, companies, corporations or subsidiaries
thereof, joint ventures, proprietorships, blood relatives, spouses or in-laws,
or other similar affiliates hereinafter referred to as ("affiliates") not to, in
any manner, directly or indirectly: (i) at any time, divulge, transmit or
otherwise disclose, or cause to be divulged, transmitted or otherwise disclosed,
to any person or entity whatsoever, any confidential or proprietary information
of Lakeland, including business contacts, customer lists, supplier lists,
domestic and international vendors, suppliers, joint ventures and assembly
contractors, technology know-how, trade secrets, marketing techniques, marketing
plans and strategies, manufacturing methods, patterns, product development
techniques or plans, patents, laminates, fabrics, contracts or other
confidential or proprietary information of Lakeland (including such matters
related to the business heretofore conducted by Lakeland and by the Company);
(ii) at any time during the period from the date hereof through and including
the seventh (7th) anniversary of any termination date of this Agreement hereof
(the "Restrictive Period"), anywhere in or out of Brazil, or internationally
render any services to or engage, participate, or have any interest or be
involved in any capacity, whether as an owner, agent, stockholder, officer,
director, manager, partner, joint venture, employee, consultant or otherwise, in
any business enterprise which is, or shall at any time during the Restrictive
Period be, engaged in any manner in the business of designing, developing,
manufacturing, marketing, selling and/or distributing any Products (as defined
below); (iii) directly or indirectly solicit, request, cause or induce any
person who during the Restrictive Period or eighteen (18) months prior to the
termination of this Agreement had been an employee of or consultant to Lakeland
or the Company, to leave employment or terminate his/her relationship with
Lakeland or the Company, or to employ, hire, engage or be associated with, or
endeavor to entice away from Lakeland or the Company, any such person; and (iv)
induce any customers, vendors, joint ventures or contract manufacturers of
Lakeland or the Company, either domestically or internationally to discontinue
doing business with Lakeland or the Company.




 
6.2.1  
As used herein, the term "Products" means any and all goods and/or products of
the type heretofore sold or to be sold during the Term of this Agreement by
Lakeland or any of its subsidiaries, divisions or affiliates, including but not
limited to the Products as listed or to be listed in Lakeland's product
catalogs, pricing lists, or other literature and any functionally similar goods
and/or products, already developed by or to be developed by Lakeland and shown
in its catalogs, pricing lists or other literature or to be developed by
Lakeland during the Term of this Agreement.


 
5

--------------------------------------------------------------------------------

 
 
Execution Copy
 

 
6.2.2
For purposes hereof, information shall not be deemed "confidential" or
"proprietary" to the extent that it (i) is a matter of common knowledge or of
public record, or within the public domain (other than as a result of any breach
hereof by Officer); (ii) is generally known throughout the industry or was
otherwise acquired from other legitimate sources; or (iii) is required to be
disclosed by law or by order of any court or governmental authority.




 
6.3.
Nothing in this Agreement shall terminate or change any continuing obligation or
provision set forth in the Share Purchase Agreement dated May 2008.



7.   TERM AND TERMINATION



 
7.1 
This Agreement shall be valid and in force from the date hereof and until
December 31st, 2015 (“Term”), renewable upon agreement in writing by the
Parties, and extended to December 31, 2016.




 
7.2
Upon termination of this Agreement, Officer shall immediately return any
documents and materials he/she may have in his possession or any other documents
or things made available or supplied under this Agreement and all copies
thereof, upon request of Lakeland or the Company and he shall immediately cease
to act on behalf of the Company, as well as to represent the Company before
third-parties. Officer further agrees to execute any and all documents required
to achieve such effect.




 
7.3
Notwithstanding the provisions above and herein, this Agreement may be freely
and immediately terminated for cause by the Company, if so instructed by
Lakeland, without any indemnification, compensation or remuneration to Officer,
except for the payment of any outstanding Remuneration or reimbursement of
expenses or fringe benefits, in case of either:




 
(i) 
violation by Officer of the obligations undertaken in this Agreement;

 

 
(ii)
Officer becomes, according to Brazilian Law, when applicable, mentally or
physically incapable to perform his duties, as set forth herein or upon death of
Officer;




 
(iii)
violation by Officer of the Company’s or Business’ policies or rules, or willful
misconduct by Officer or refusal to follow the lawful and reasonable directives
of Lakeland;

 
 
6

--------------------------------------------------------------------------------

 
 
Execution Copy
 

 
(iv)
commission by Officer of any act, action, or omission attributed directly to
Officer, which gives rise to termination with cause according to the Brazilian
labor laws; and




 
(v)
commission of any act, action, or omission attributed directly to Officer, which
constitutes a reason for dismissal or liability of executive officers, including
any violation of applicable law or the Company’s Articles of Association, or the
commission of any fraud, dishonesty or other unethical acts.




 
7.4
The Parties hereby agree that in the event of termination of this Agreement, the
obligations of (i) the Officer under Section 6 above  and (ii) of the Company
under Sections 2.1.3 and 2.1.4 above shall survive.




 
7.5 
Officer may terminate this Agreement for cause in case the Company is in breach
of its obligation to pay the Remuneration in accordance with Section 2.1 above
and fails to cure such breach within thirty (30) days of the receipt of written
notice from Officer demanding that such breach to be cured.




 
7.6.
In case the Company terminates this Agreement with no cause, or Officer
terminates this Agreement with cause Officer shall be entitled to receive the
Remuneration (duly adjusted in accordance with Section 2.1.2 above) for the
whole term of this Agreement. Such Remuneration shall be payable by the Company
and due on the 30th day as of the date of termination of this Agreement.




 
7.6.1.
For the purposes of this Agreement, “termination of the Agreement with no cause
by the Company” shall be considered the termination of this Agreement for any
reason other than those state on Section 7.3 above.



8. PENALTIES



 
8.1
Each of the Parties further agrees that, in the event of a breach of or a
default by Officer of obligations set forth in Section 5, the Company shall be
entitled to (i) specific performance to enjoin any breach, or the continuation
of any breach, of the provisions of Section 5 and (ii) indemnification for
damages arising from or connected with such breach.



9. NOTICES



 
9.1 
All notices or communications between the Parties as resulting from this
Agreement shall be sent in writing, by express international mail, fax or e-mail
with acknowledgement of receipt, to the following addresses and addressees, and
shall be deemed duly given upon receipt by the addressee, as proved by the
sender:


 
7

--------------------------------------------------------------------------------

 
 
Execution Copy
  
If to Lakeland and the Company:


701-7 Koehler Avenue, Ronkonkoma, N.Y. 11779, USA
Attention to: Mr. Christopher J. Ryan and Gary Pokrassa
Fax: 631-981-9751
E-mail: GAPokrassa@lakeland.com and CJRyan@lakeland.com


If to Officer:


Condominio Encontro das Águas, Quadra I, Lote 39, 42700-000
Lauro de Freitas, BA, Brazil
Attention to Mr. Miguel Antonio dos Guimarães Bastos
Fax: 55 71 3390-3001
E-mail: mgbastos@lakeland.com
 
10. GENERAL PROVISIONS



 
10.1
It is acknowledged, understood and agreed that the restrictions contained in
this Agreement are (a) made for good, valuable and adequate consideration
received by Officer and (b) are reasonable and necessary, in terms of the time,
geographic scope and nature of the restrictions, for the protection of Lakeland
and the Company’s business and goodwill thereof. It is intended that said
provisions be fully severable and that, in the event that any of the foregoing
restrictions, or any portion of the foregoing restrictions, shall be deemed
contrary to law, invalid or unenforceable in any respect by any court or
tribunal of competent jurisdiction, then such restrictions shall be deemed to be
amended, modified and reduced in scope and effect, as to duration, geographic
area or in any other relevant respect, only to that extent necessary to render
same valid and enforceable, and any other of the foregoing restrictions shall be
unaffected and shall remain in full force and effect.




 
10.2
This Agreement shall be binding upon, and shall inure to the benefit of each of
the Parties and their respective successors and assignees.




 
10.3
No modification or waiver of any provision of this Agreement shall be valid
unless it is in writing and signed by the party against whom it is sought to be
enforced.  No waiver at any time of any provision of this Agreement shall be
deemed a waiver of any other provision of this Agreement at that time or a
waiver of that or any other provision at any other time.


 
8

--------------------------------------------------------------------------------

 
 
Execution Copy
 

 
10.4
This Agreement, its rights and obligations hereunder may not be assigned or
transferred in whole or in part to any party without the prior and express
written authorization of the Company or Lakeland. Officer may not subcontract
any of the managing powers, services and attributions given to Officer to any
party without the prior and express written authorization of the Company and
Lakeland.




 
10.5
The captions and paragraph headings used in this Agreement are for convenience
only, and shall not affect the construction or interpretation of this Agreement
or any of the provisions hereof.




 
10.6.
This Agreement constitutes the entire agreement between the Parties with subject
to the matter contained herein, and supersedes all prior agreements or
understandings, whether written or oral, between the parties with respect with
the subject matter or this Agreement.



11.  APPLICABLE LAW AND ARBITRATION



 
11.1
Any dispute arising between the Parties in connection with this Agreement, its
interpretation, validity, performance, enforceability, breach or termination,
shall be settled in an amicable way by the Parties by direct negotiations held
in good faith for a term not exceeding 30 (thirty) calendar days. If, upon
expiration of the 30-days period, the Parties have not reached an amicable
settlement, the dispute must be submitted to the decision of an arbitration
panel and shall be finally settled under the rules of Arbitration of the Chamber
of Commerce Brasil-Canadá (“CCBC”) by 3 (three) arbitrators appointed in
accordance with said rules. Language of the proceeding shall be English. Place
of arbitration and the issuance of the award shall be the City of São Paulo,
State of São Paulo, Brazil. The claims and disputes taken before the arbitration
proceeds shall be governed by Brazilian law, which will also be applicable to
solve any controversy regarding this arbitration Article. Notwithstanding the
arbitration provisions above, the Parties hereto shall have the right to go to
court in the County of São Paulo in order to (i) obtain injunctive relief or
(ii) to enforce the submission of the other Party to the arbitration proceeding.


 
9

--------------------------------------------------------------------------------

 
 
Execution Copy
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed, in
two (2) copies of equal meaning and form, in the presence of two (2) witnesses.
 



Miguel Antonio dos Guimarães Bastos
 
Lakeland Brazil, S.A.
By:
/s/ Miguel Antonio dos Guimarães Bastos
Name: Miguel Antonio dos Guimarães Bastos
Title: Diretor Presidente
 
Lakeland Brazil, S.A.
By:
/s/ Rodrigo Pougy
Name: Rodrigo Pougy
Title: Diretor Vice-Presidente de Vendas
 
Lakeland Industries, Inc.
By:
/s/ Gary A. Pokrassa
Name: Gary A. Pokrassa
Title: CFO
 
Lakeland Industries, Inc.
By:
/s/ Christopher J. Ryan
Name: Christopher J. Ryan
Title: CEO



WITNESSES:


 1.
  
 
2.
   
 
Name:
   
Name:
 
ID:
   
ID:
 
CPF/MF:
   
CPF/MF:

 
 
1

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
  
Salvador, Brazil, _____ 2011


To
Mr. Miguel Antonio dos Guimarães Bastos
Condominio Encontro das Águas, Quadra I, Lote 39, 42700-000
Lauro de Freitas, BA, Brazil


Dear Miguel,


We make reference to the Management Agreement we have executed on the date
hereof to ratify our understandings about the extension of the agreement’s term.


In accordance with our understandings, (i) you’ll be authorized to at your sole
discretion perform your duties under the Management Agreement outside the
Company’s offices, and (ii) upon the parties’ agreement, the Management
Agreement shall be extended for a one-year term from January 1, 2016 to December
31, 2016, pursuant to the same terms as the Management Agreement, with
compensation the same as Section 2.1, except for the following section which
shall be in effect pursuant to the language herein:


1.3. Officer shall only handle affairs of the Company as requested by the
Vice-President, Finance (VPF) or Vice-President, Sales (VPS). Officer shall not
be expected to spend significant time in the office, except as needed to
discharge request by VPF or VPS.


Should the above properly reflects our understandings regarding the subject on
this letter, please sign the copy attached hereto and return to us.


Sincerely yours,
 
Lakeland Industries, Inc.
By:
/s/ Gary A. Pokrassa
Name: Gary A. Pokrassa
Title: CFO
 
Lakeland Industries, Inc.
By:
/s/ Christopher J. Ryan
Name: Christopher J. Ryan
Title: CFO

 
Agreed: Miguel Antonio dos Guimarães Bastos

 
 

--------------------------------------------------------------------------------

 